DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed on 07/27/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claims 4-7 and 12-24 are under examination. 
Claims 12-24 are newly added. Claims 1-3 and 8-11 are cancelled.

Domestic Priority
This application is a divisional of U.S. Application No. 14/238,455 filed May 9, 2014 which is a U.S. National Application filed under 35 U.S.C. §371 of International Application No. PCT/US2012/050640 filed August 13, 2012 which claims priority to U.S. Provisional Application No. 61/522,669 filed August 11, 2011. Accordingly, the effective filing date for this application is 08/11/2011. 

Withdrawn Rejections
The rejection of claims 4-7 under 35 U.S.C. 112, second paragraph, is/are withdrawn in view of applicant’s amendments. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

The following rejection is modified in view of applicant’s amendments.
Claims 4-7 and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claims 4 and 23. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claims are directed to a judicial exception of an abstract idea of: 
processor being configured to…receive the set of values from the instrument;  and encode the set of values into an identifier for the biological samplconvert the identifier into a tangible readable medium.
In this case, the encoding step is determined to recite a mathematical concept because the act of of “encoding” values into a multi-digit string is a well-known mathematical concept (e.g. binary encoding) that requires converting information from its original form to an encoded form (ciphertext). Furthermore, the instant specification teaches the use encryption algorithms for achieving the claimed invention [0083]. Therefore, when read in light of applicant’s own specification, the claimed step clearly encompasses a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
Additionally, the above steps for receiving, encoding, and converting data are not limited to any particular acts or operations that would prevent them from being performed in the mind of a scientist using pencil and paper (which is a tangible medium). Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a processor and output device in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”).

B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
instrument that analyzes a nucleic acid from a biological sample and produces a set of values for polymorphic genetic markers…; 
The above step results in obtaining data for use by the abstract idea (i.e. pre-solution activity). Accordingly, this step amounts to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the claimed instrument, this is recited at a high level of generality and merely automates the acts of analyzing nucleic acids and producing values (e.g. similar to a sequencer). With regards to the claimed processor this is recited so generically that it can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h).  [Step 2A, Prong 2: NO]

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Indeed, applicant’s own specification teaches that genetic analysis is performed using PCR [0002], which are both tools that are well known, routine, and conventional in the art. 
With regards to the generically recited output device and processor, as explained above, these limitations at best are the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 5, 6, 7, and 16-24 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  
Claims 5 and 6 further limit the specificity of the data used by the abstract idea and therefore amounts to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Claim 7 further comprises a biometric reader for reading a parameter associated with a sample. However, this amounts to a generically recited that obtains additional information to be used by the abstract idea and therefore amounts to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). 
Claims 16, 17, 18, 21 further limit the type of data being used by the abstract idea and/or where the data was received from. As such, these claims amount to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Claims 19, 20, and 24 add additional steps for receiving and comparing data and therefore amount to abstract ideas for reasons discussed above (Step 2A, prong 1 analysis). Claim 22 further limits the type of instrument used for generating data. As such, these claims amount to nothing more than insignificant extra-solution activity for reasons discussed above (Step 2A, prong 2 analysis and Step 2B analysis). Therefore, the instantly rejected claims are not drawn to eligible subject matter 
Response to Arguments
Applicant’s arguments filed 07/27/2021 have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the newly recited feature of an ‘output device configured to convert the identifier into a tangible readable medium’ cannot be performed by the human mind and is not a mathematical concept. In response, applicant does not explain how, other than by the recitation to said output device, this step cannot be performed in the human mind and/or does not involve mathematical concepts. For example, the mind is clearly capable of counting dots (i.e. encoding data) and writing down the numerical number associated with the number of counted dots on a piece of paper (i.e. converting encoded data to a physical medium). Moreover, the claim is not limited to any particular acts or operations for said “converting” that would prevent it from being performed in the mind of a scientist using pencil and paper (which is a tangible medium). Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Additionally, the examiner maintains that the ‘encoding’ step also encompasses a mathematical concept for reasons discussed above. In summary, there is no specific improvement over prior computer systems (See, e.g. McRO) nor do the claims results in applying the JE to effect a particular treatment (see, e.g. Vanda memo). Other than the limitations directed to the abstract idea, i.e. the non-abstract steps, the invention is claimed at a very high level of generality and is only limited in the type of information used. Similar to SmartGene, where the Federal Circuit held that claims directed to “comparing new and stored information and using rules to identify medical options” did not satisfy Alice step one (See SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 951-52, 955-56 (Fed. Cir. 2014)), the instant claims do not rely on an inventive device or technique for displaying or storing information. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
have not been rejected under 35 USC 101 because these claims result in converting encoded identifiers into physical items (e.g. wearable identifier, bracelet) or scannable symbols that are associated with the encoded data. As such, it is the examiner’s position that these claims result in applying or using the JE in some meaningful way other than generally linking the use of the JE to a particular technological environment. 

Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following rejection is necessitated by amendment. 
Claims 4-7 and 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, claim 4 recite an “output device configured to convert the identifier into a tangible readable medium.” Claims 12-15 further limit the tangible readable medium to a label, a bracelet, an integrated circuit or microchip, a necklace, a dog tag, a radio frequency identification (RFID) tag, a driver's license, a military identification, or a toe tag. Claim 23 recites “an output device configured to convert the identifier into a tangible readable medium, wherein the tangible readable medium is a label, a bracelet, an integrated circuit or microchip, a necklace, a dog tag, a radio frequency identification (RFID) tag, a driver's license, a military identification, or a toe tag.” In this case, the specification does not provide sufficient written description of an “output device” that is capable of converting the identifier into a tangible readable medium for the full scope of medium being claimed, e.g. physical printing bar codes on a necklace, mathematically converting identifiers into QR codes, or otherwise. The specification does exemplify converting data using a multi-digit string format [0093, 0094], however, this is not consistent with what is actually being claimed in the above limitation. The specification discloses an output device to include a computer or instrument [0084]. However, this description lacks sufficient detail as to the structure of  the output device and the nature of the “converting”  such that one of skill in the art would have been aware that applicants were actually in possession of an output device that can performed the full scope of functions being claimed at the time of invention. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following rejection is necessitated by amendment. 
Claims 4-7 and 12-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 4 and 23 are also rejected due to said dependency.
Claims 4 recite an “output device configured to convert the identifier into a tangible readable medium.” It is unclear as to the metes and bounds of the claimed “output device” such that one of skill in the art would recognize what structural limitation is intended. In this case, the specification does not provide any limiting definition for this 
As a result, it is also unclear what limiting effect is intended by “convert” the identifier into a tangible readable medium. In this case, it is unclear what limiting effect is intended by the term “convert” such that the artisan would recognize what physical and/or computational acts are encompassed, i.e. does this claim encompass physically printing bar codes on a necklace, mathematically converting identifiers into QR codes in a computer, or otherwise. There is considerable ambiguity here and a review of the specification does not provide any limiting definition that would serve to clarify the scope of the operations that are intended to achieve this function. The specification does exemplify converting data using a multi-digit string format [0093, 0094], however, this is not consistent with what is actually being claimed in the above limitation. Therefore, the claim(s) is/are indefinite for failing to point out the requisite physical or computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment.
Claim 12 recites “wherein the tangible readable medium is a label, a bracelet, an integrated circuit or microchip, a necklace, a dog tag, a radio frequency identification (RFID) tag, a driver's license, a military identification, or a toe tag.” While it is clear that the tangible readable medium of claim 4 is being further limited, it is unclear in what way the output device (of parent claim 4) “converts” the identifier into each of these tangible readable mediums. In this case, the recited tangible mediums do not follow from the structure recited in output device (of parent claim 4) so it is unclear whether converting identifiers into the above tangible mediums requires some other structure or is simply a result of operating the output device in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g). Claims 13 and 14 further recite the same limitations of parent claim 12 and therefore are also rejected for the reasons set forth above. In each case, clarification is requested via amendment.
an output device configured to convert the identifier into a tangible readable medium, wherein the tangible readable medium is a label, a bracelet, an integrated circuit or microchip, a necklace, a dog tag, a radio frequency identification (RFID) tag, a driver's license, a military identification, or a toe tag.” It is unclear as to the metes and bounds of the claimed “output device” such that one of skill in the art would recognize what structural limitation is intended. In this case, the specification does not provide any limiting definition for this term but merely provides non-limiting examples, e.g. the output device can include any output device or storage device of a computer or instrument [0084]. Applicant is reminded that examples are not limiting definitions. Clarification is requested by amending the claims to clarify what specific structure or equivalent is intended.
As a result, it is also unclear what limiting effect is intended by “convert” the identifier into a tangible readable medium. In this case, it is unclear what limiting effect is intended by the term “convert” such that the artisan would recognize what physical and/or computational acts are encompassed, i.e. does this claim encompass physical printing bar codes on a necklace, mathematically converting identifiers into QR codes, or otherwise. There is considerable ambiguity here and a review of the specification does not provide any limiting definition that would serve to clarify the scope of the operations that are intended to achieve this function. The specification does exemplify converting data using a multi-digit string format [0093, 0094], however, this is not consistent with what is actually being claimed in the above limitation. Therefore, the claim(s) is/are indefinite for failing to point out the requisite physical or computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection is necessitated by amendment. 
Claims 4-7 and 12-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applied Biosystems (GeneMapper Software User Manual, Copyright 2004, pp.1-110) in view of Judson et al. (US 6,944,767; Issued Sep. 13, 2005). 
Applied Biosystems (hereinafter referring to as AB) teaches software for analyzing genes (i.e. GeneMapper ID). 
Regarding claim 4, AB teaches analyzing a collection of various types of genetic markers, wherein the marker information contains name, dye color, size, bin information, STR panels, etc. (all of which are broadly interpreted as identifiers) [see pages 1-4; 1-6; 4-6], wherein the samples are associated with specific identifiers (e.g. D16S539) and specific names (e.g. Sample 2) [page 2-19, 2-20].
AB teaches an export manager for encoding the allelic sample data to a format that is suitable for the FBI Laboratory Combined DNA Index System (CODIS) [pages 4-2, 4-3]. AB teaches converting the identifiers for storage on a computer on CMF files [pages 4-2, 4-3, 4-5], and software for converting sample files for transfer between different types 
AB does not specifically teach encoding values into an identifier comprising a multi-digit string. However, AB at a minimum suggests this feature since the CODIS format includes data associated with specimen numbers (i.e. up to 24 characters), source lab ID (i.e. numerical data), and destination lab ID [page 4-5], and since the specification does not provide any limiting definition for multi-digit strings that would serve to exclude this interpretation. 
Additionally, Judson also teaches methods for encoding medical data with unique multi-digit patient identification numbers (PID) using including public key encryption algorithms [Abstract; Col. 4, Figures 3-5], wherein the BC1 is a unique identifier of the sample, but because it is encrypted the laboratory cannot determine the identity of the patient until it is decrypted [col. 4, 5]. 
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the instant invention to have modified the teachings of AB by encoding identifiers comprising multi-digit strings, since AB suggest such limitations and since Judson both provide encryption techniques for creating unique multi-digital string identifiers that one of ordinary skill in the art could have implemented using routine and conventional computer tools. The motivation would have been to provide secure transmission of biological information. 
Regarding dependent claim(s) 5-6, all the aspects of these claims are instantly disclosed or made obvious by the teachings of AB and Judson. Regarding claim 5, AB teaches identifiers associated with sample names and STR allelic profiles, as discussed above, which reasonably suggest the use of biological samples from a cell line or cell type since one of ordinary skill in the art would recognize that STR profiles require in vitro analysis of samples from a particular cell line [page 4-2; 4-3]. Regarding claim 6, AB teaches information associated with samples that defined the specimen type and biological relationship (e.g. mother, father, child) [page 4-3]. 
Regarding claim 7, Judson additionally teaches methods and devices for encoding and encrypted data associated with genetic markers, including printing encoded identifier 
Regarding claim 12-13, Judson teaches that the card (i.e. tangible medium) includes an encrypted identification of the patient and the test in bar code format, a code identifying the health care provider; the patient identification number (PID); public encryption public key [Col. 1, Col. 2, Col. 4, and Figure 4]. In this case, a card is reasonably interpreted as a wearable identifier. 
Regarding claim 14-15, Judson teaches scannable symbols encoding digit strings, as discussed above. AB and Judson do not specifically teach a tangible medium that is a bracelet, necklace, dog tag, or toe tag. However, it is the examiner’s position that these are aesthetic design changes in the type of medium being used and the court has found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144. 
Regarding claims 16-21, AB teaches labeling alleles at specific loci as discussed above and displaying deletions of allele calls [page 2-26], which suggest a specific indel locus. Judson additionally teaches scanner/readers [Figure 2]. AB and Judson do not specifically teach determining a relationship based on compared digits, as in claims 20 and 24. However, AB at a minimum suggests this limitation by teaching the use of the GeneMapper ID Software for analyzing the paternity samples [page 1-3] and since one of the ordinary skill in the art would recognize that paternity testing is based upon relationships between genetic markers and numerical identifiers. Regarding claim 22, AB teaches the ABI Prism Genetic Analyzer [page 2-18], which the artisan would recognize is a 16-capillary electrophoresis instrument, as claimed. 
Response to Arguments
Applicant’s arguments filed 07/27/2021 have been fully considered but are moot in view of the new grounds of rejections.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619